Citation Nr: 1031003	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-34 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 	


INTRODUCTION

The Veteran had active military service from April 1945 to 
December 1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in June 2010.  
A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 

The issue of entitlement to service connection for a left foot 
disability is addressed in the REMAND following the order section 
of this decision.


FINDINGS OF FACT

The Veteran did not participate in combat with the enemy, the 
Veteran's claimed stressors are not related to his fear of 
hostile military or terrorist activity, and the Veteran has not 
been diagnosed with PTSD due to a verified noncombat stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in July 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In July 2007 the Veteran was mailed a letter providing him with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The RO made attempts to 
obtain the Veteran's service treatment records (STRs); however, 
in July 2005, the RO was notified by the National Personnel 
Records Center (NPRC) that the Veteran's STRs had been destroyed 
by fire.  VA Medical Center treatment records have been obtained.  
Private medical records are on file.  The Veteran was afforded 
the appropriate VA examination in November 2009.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, the regulations for 
PTSD were amended.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  

The Board finds that the amended regulation does not apply in 
this case because, as discussed below, the evidence of record 
does not show that the Veteran's claimed stressors were related 
to his "fear of hostile military or terrorist activity."

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

At the outset, the Board notes that the Veteran's STRs were 
deemed to be unavailable as they were noted to have been lost in 
the fire at the NPRC.  As a result, VA duty to assist is 
heightened and includes an obligation to search for other forms 
of records that support the claimant's case.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt rule 
in cases where service records are presumed destroyed while in 
the custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).    

In this regard, the Board notes that the Veteran has not reported 
that he was treated for mental health problems while in active 
service.

The Veteran has reported that while serving during World War II 
in Italy, he witnessed many atrocities of war, including watching 
his friends and comrades get killed due to exploding land mines, 
enemy fire, etc.  He relayed one particular incident where there 
was a large motor pool garage explosion and he watched six people 
burn to death.  He reported that it was very traumatic to see 
this happen and not be able to help.  At his June 2010 hearing, 
the Veteran reported that this explosion had been caused by 
accidental circumstances and was not a result of World War II 
enemy actions.

The RO attempted to verify this stressor and in March 2007 a 
response was received from the Joint Services Records Research 
Center (JSRRC).  In their response, JSRRC reported that they 
completed a thorough review of the records at the National 
Archives and Records Administration.  They reported that the 
Germans surrendered in Italy on May 2, 1945, and that the war in 
Europe officially ended on May 8, 1945.  It was noted that the 
Veteran entered active service in April 1945 and his unit was 
sent to Bolzano, Italy in August 1945.  JSRRC reported that the 
Regimental History submitted by the 349th Infantry Regiment for 
June through October 1945, did not record an explosion in the 
unit.  JSRRC also reported that as the Veteran had not provided 
any names of the men that died in the explosion, no further 
research could be conducted.  JSRRC reported that the unit's 
mission for that period was recorded as guarding, processing, 
evacuating, and repatriating German prisoners of war in their 
assigned area, which was approximately 5,000 square miles from 
Roverto, Italy to the Austrian border.  JSRRC also reviewed the 
unit's daily journals (DJ).  A review of these records showed 
that on August 3, 1945, an ammunition dump had exploded and 
resulted in a fire that burned for several days.  There was no 
indication that there were injuries as a result of that fire.  
Additionally, the DJs noted that there was also a fire at 
hospital 21 on August 3, 1945, which completely destroyed two 
wooden buildings, but which caused no injuries.  The only other 
incident reported in the DJs was that of August 7, 1945, when the 
unit clerk was wounded by the accidental discharge of a weapon. 

At his June 2010 Board hearing, the Veteran reported two 
additional stressors.  He reported that while serving in Italy, 
some Italians and Yugoslavians had a dispute over some land and 
so a line was established to divide the land.  The Veteran 
reported that this line was called the "Morgan Line."  He 
reported that, one day while serving guard duty on the Morgan 
Line, he was forced to knock an off-duty soldier in the face with 
the butt of his rifle because the soldier had been acting out of 
order.  The second reported stressor was an incident where he was 
forced to shoot the tires out on a truck driven by Yugoslavians 
trying to run through a United States barricade.

The Board notes that neither of these stressor statements 
contains sufficient information with which to attempt 
verification.  The Veteran was unable to provide names of fellow 
service members who could corroborate his stressors and he could 
not provide dates of the incidents.  Additionally, the Veteran is 
noted to have been stationed in Italy after World War II was 
deemed to have ended and therefore, his reported stressors are 
not reported to be related to his "fear of hostile military or 
terrorist activity."

In November 2009, the Veteran was afforded a VA examination to 
determine whether he had PTSD as a result of any verified 
stressor.  The Veteran reported that above described stressors to 
the VA examiner.  After a review of the claims file and 
examination of the Veteran were conducted, the examiner diagnosed 
the Veteran with anxiety not otherwise specified (NOS) which was 
unrelated to his active service.  The examiner reported that the 
Veteran did not meet the criteria for PTSD.  Additionally, the 
examiner reported that the Veteran's reported stressors did not 
qualify as trauma for PTSD.  She did report that the reported 
stressor of seeing men burn to death may have been sufficient, 
but that there was no significant impairment from that event.  
Additionally, as noted above, JSRRC was not able to verify that 
stressor.

A review of the record shows that the Veteran has recently begun 
to receive mental health counseling at the VA Medical Center and 
that he has been diagnosed with PTSD by his mental health 
counselor due to the above described stressor of the explosion 
and seeing men burn to death.  However, as noted above, this 
claimed stressor has not been verified and was not related to the 
Veteran's fear of hostile military or terrorist activity.  
Therefore, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Additionally, a medical 
professional's opinion based on a post-service examination of a 
Veteran is not competent evidence that an in-service stressor 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau, 
9 vet. App. 395-96.  Therefore, the Veteran's treating VA Medical 
Center counselor's opinion that the stressor is sufficient to 
cause PTSD is not enough, by itself, to prove that the stressor 
occurred.

In sum, the Veteran has reported that he has PTSD due to an in 
service event and that he has been diagnosed at the VA Medical 
Center with PTSD as a result of that event.  However, the 
stressful event is not able to be verified and the Veteran has 
not provided any sort of corroborating evidence.  Additionally, 
at his VA examination, the Veteran was not found to have PTSD and 
the other stressors described by the Veteran were found 
insufficient to qualify as trauma for PTSD.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.





REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
left foot disability is decided.

The Veteran has reported that during a training exercise, while 
on active duty, he had been required to hand walk across a 25 
foot cable, raised above the ground, from one platform to 
another.  He reported that before he reached the second platform, 
the soldier behind him grabbed the cable and started his own hand 
walk across.  The Veteran reported that the action caused him to 
fall approximately 25 feet from the cable to the ground, injuring 
his left foot.  The Veteran reported that after his Captain 
noticed that he was limping, he was sent to the hospital for 
examination.  Upon examination and X-rays, the Veteran reported 
that he was found to have broken his left foot.  He reported that 
he was put in traction for 10 days and then kept in the hospital 
another four weeks for reconditioning.

As the Veteran's STRS have been destroyed, this incident cannot 
be verified through a review of the Veteran's STRs.  However, of 
record is a December 2007 notarized statement from the Veteran's 
sister.  In her letter, she reported that while her brother was 
in the military she corresponded with him weekly and that she had 
learned that the Veteran had been involved in a training 
accident, in which he broke his left foot, and was placed in the 
hospital while he was on active service.

Where service medical records were destroyed, the Veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during service, 
reporting to sick call, and undergoing treatment.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

The Board finds that the Veteran's left foot injury occurred as 
he has described it.  In this regard, the Board notes that the 
Veteran has provided a clear history of a left foot injury in 
service.  Additionally, while the Veteran's sister was not there 
at the time of the injury, she reported that she heard of the 
Veteran's left foot injury through her correspondence with her 
brother.  

Also of record is a May 2010 treatment record from the Veteran's 
private physician.  The Veteran was noted to have definitive 
calcaneal extosis of his left foot.  The Veteran's private 
physician also reported that there was a history of a possible 
traumatic injury when the Veteran was 18 years old.

At his June 2010 Board hearing, the Veteran reported that he had 
continued to experience pain in his left foot since his 
separation from active service and that it had continued to get 
progressively worse over time.   

The Veteran is competent to state when he first began to 
experience left foot pain and to state that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.

In light of the Veteran's claims that he injured his left foot in 
service, the corroborating lay evidence, and the current medical 
evidence showing that the Veteran does in fact have a left foot 
disability; the Board finds that the Veteran should be afforded a 
VA examination to accurately determine the nature and etiology of 
any currently present left foot disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, at his June 2010 Board hearing, the Veteran 
reported that he was being treated by a Dr. L.K. for his left 
foot disability.  There are some treatment notes from this 
physician of record; however, it does not appear that all the 
Veteran's private treatment records have been obtained.  The 
Board finds that the Veteran's private medical records regarding 
treatment for his left foot disability should be obtained before 
a decision is rendered with regard to this issue. 


Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include those 
records identified by the Veteran at his 
June 2010 Board hearing.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present left foot disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should provide an opinion with respect to 
any currently present left foot disability 
as to whether there is a 50 percent or 
better probability that the disorders are 
etiologically related to the Veteran's 
active service, to include the Veteran's 
reported left foot injury in service.  For 
the purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
left foot disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


